Simmons, Justice.
Under the facts reported- in this case,, the trial judge did not abuse his discretion in setting aside the judgment, especially as the plaintiff in the case consented to it. If counsel has any lien for fees in the ease, the case can still be tried, and he can secure a judgment therefor. The judgment heretofore taken was for the client’s benefit. If the client sees proper not to prose.cute the suit, then the attorney’s rights arise and he may prosecute the suit in his client’s name for the purpose of recovering h'is fees in the case. The plaintiff may consent for a judgment in his favor to he set aside by the court, hut it must he subject to the right of his attorney for fees, and afterwards the attorney may proceed to establish his right for fees, in doing which he must established the plaintiff’s right to recover on the state of. facts existing at the time the case was first dis*124posed of, independently of the question of fees. Twiggs v. Chambers, 56 Ga. 279; Coleman & Newsome v. Ryan, 58 Ga. 132. Judgment affirmed.